ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Craigen, 2013 IL App (2d) 111300




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    CHAPPEL CRAIGEN, Defendant-Appellant.



District & No.             Second District
                           Docket No. 2-11-1300


Filed                      September 27, 2013


Held                       Defendant’s conviction for first-degree murder under a theory of
(Note: This syllabus       accountability was upheld over his contentions that the evidence was
constitutes no part of     insufficient to establish his guilt beyond a reasonable doubt and that the
the opinion of the court   trial court abused its discretion in refusing to admit an audio recording of
but has been prepared      an interview in which he denied being at the murder scene, since the
by the Reporter of         evidence that defendant knew of a common criminal design to kill a rival
Decisions for the          gang member in retaliation and that he facilitated the offense by driving
convenience of the         the car used in the shooting would allow a rational trier of fact to find the
reader.)
                           elements of the offense beyond a reasonable doubt, and the interview that
                           was excluded merely contradicted the later recorded interview that was
                           admitted and did not contain anything that would have prevented the jury
                           from being misled or that shed light on the later interview.


Decision Under             Appeal from the Circuit Court of Lake County, No. 08-CF-263; the Hon.
Review                     Fred L. Foreman, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Thomas A. Lilien and Kerry Goettsch, both of State Appellate Defender’s
Appeal                     Office, of Elgin, for appellant.

                           Michael G. Nerheim, State’s Attorney, of Waukegan (Lawrence M. Bauer
                           and Kathryn E. Khols, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.


Panel                      JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                           Justices Hudson and Birkett concurred in the judgment and opinion.



                                              OPINION

¶1          Following a jury trial, defendant, Chappel Craigen, was convicted of first-degree murder
        (720 ILCS 5/9-1(a)(2) (West 2006)) for the shooting death of Jimmie Lewis, Jr., in
        Waukegan, Illinois, on October 18, 2007. Defendant was sentenced to 36 years’
        imprisonment. On appeal, he argues that (1) the evidence was insufficient to prove him guilty
        beyond a reasonable doubt of first-degree murder under a theory of accountability, and (2)
        the trial court abused its discretion in not allowing him to introduce an audio recording of his
        October 27, 2007, interview with police in Milwaukee, Wisconsin, during which he denied
        being in Waukegan on the night of the shooting. According to defendant, pursuant to Illinois
        Rule of Evidence 106 (eff. Jan. 1, 2011), the audio recording should have been introduced
        contemporaneously with the video recording of his January 16, 2008, interview with police
        in Clarksdale, Mississippi, during which he confessed to driving the vehicle from which
        Lewis was shot. For the following reasons, we affirm.

¶2                                           BACKGROUND
¶3           On October 18, 2007, around 11 p.m., Lewis was fatally shot as he rode in the passenger
        seat of a Cadillac driven by Daniel Williams (a.k.a. Keeko). The Cadillac was traveling west
        on 14th Street, which forms the border between the cities of Waukegan and North Chicago,
        Illinois. Three bullets were recovered from Lewis’s body during an autopsy. Other than the
        Cadillac’s driver and two backseat passengers, police located no eyewitnesses. A search of
        the scene produced five spent shell casings. Two more bullets were recovered from the
        Cadillac, which had seven bullet holes on the passenger side. Ballistics evidence revealed
        that all five shell casings and all five bullets were fired from the same 9-millimeter weapon,
        which was never recovered.
¶4           Waukegan police obtained their first lead on October 22, 2007, when North Chicago
        police informed them that an individual in the North Chicago jail had information about the
        shooting. Waukegan police interviewed Brandon Sledge, who identified the type of gun used
        in the shooting, the type of car, the individuals involved, and their seating arrangement in the

                                                  -2-
     car. Waukegan police arranged to have Sledge released from jail so that he could attempt to
     record a conversation with the alleged offenders, but the attempt was unsuccessful.
¶5       On October 26, 2007, Waukegan police received a phone call from a Milwaukee,
     Wisconsin, police detective, who informed them that two suspects in the investigation were
     in custody in Milwaukee on unrelated charges. Milwaukee police also had recovered a tan,
     four-door Saturn, which had been reported stolen in Illinois and which Waukegan police
     suspected had been used in the shooting. Waukegan detectives traveled to Milwaukee and
     interviewed defendant and Jabril Harmon. During an audio-recorded interview, defendant
     denied having any connection to the theft of the Saturn and denied being in Waukegan on
     October 18, 2007, the day of the shooting and the day the Saturn was reported stolen.
     Defendant refused to accompany the detectives back to Waukegan and was not arrested at
     that time.
¶6       On January 15, 2008, a Clarksdale, Mississippi, police detective contacted the Waukegan
     police and informed them that defendant and Donnell Green were in custody in Mississippi
     on unrelated charges. Waukegan police detectives Scott Thomas and Domenic Cappelluti
     traveled to Clarksdale to interview defendant and Green. Green was interviewed first, and
     approximately one hour later defendant was interviewed. During the video-recorded
     interview, defendant stated that he was the driver of the four-door Saturn from which the gun
     was fired. Green was the front seat passenger, Harmon was seated behind defendant, and
     Emmanuel (also known as E-Man) was seated behind Green. The group had been driving to
     a liquor store when they spotted a beige Cadillac being driving by a rival gang member–a
     “Moe,” which was a member of the Black P Stone gang. Someone in the Saturn told
     defendant to make a U-turn, which he did. Defendant followed the Cadillac. Green pulled
     a gun out of a compartment of the Saturn and handed it to Harmon. As defendant drove the
     Saturn west on 14th Street alongside the Cadillac, Harmon fired four to eight shots into the
     passenger side of the Cadillac. The shots were meant for Williams, not Lewis. Defendant told
     the detectives that he had been a member of the Four Corner Hustlers gang since age 14 and
     that the motive for the shooting was an incident at an IHOP several months earlier during
     which he had been outnumbered by Black P Stone gang members during a fight. Defendant
     also told the detectives that he had obtained the Saturn in exchange for drugs. Following the
     shooting, the group went to Emmanuel’s house, where they hid the gun. They traveled to
     Milwaukee the next morning and defendant subsequently fled to Mississippi.
¶7       On January 30, 2008, a grand jury indicted defendant and Green for first-degree murder.
     Prior to trial, defendant filed a motion to suppress the video of his Clarksdale, Mississippi,
     interview. At the hearing on the motion to suppress, Detectives Cappelluti and Thomas
     testified that their entire interview of defendant was captured on the video. Defendant
     testified that the recorded interview was staged and that, before the camera was turned on,
     the detectives had verbally and physically assaulted him and told him what to say during the
     interview. The trial court denied the motion.
¶8       Also prior to trial, defendant filed a motion in limine to admit, pursuant to Illinois Rule
     of Evidence 106 (eff. Jan. 1, 2011), the audio recording of his interview with police in
     Milwaukee. Defendant contended that the State planned to introduce the video of his
     Clarksdale interview and that the Milwaukee interview should be admitted

                                              -3-
       contemporaneously to put the Clarksdale interview in context. Defendant argued that the
       Milwaukee interview was “critical to demonstrating that his second statement was not
       voluntary.” The trial court determined that the Milwaukee interview was self-serving hearsay
       and was not admissible under Illinois Rule of Evidence 106. Defendant filed a motion to
       reconsider, arguing that the audio recording was not hearsay, because it was being offered
       not for the truth of the matter asserted but, rather, “to show the effect that the audio recording
       had on the officers who listened to it and used it to prepare for, and ultimately interrogate,
       the [d]efendant.” The trial court denied the motion to reconsider.
¶9         The following evidence was adduced at defendant’s trial. Tiffany Bishop testified that
       on October 18, 2007, she went with three other individuals to Chicago. Williams drove the
       group in his Cadillac. Lewis was seated in the front passenger seat, and Bishop was seated
       behind him. As the group was returning to Waukegan and driving along 14th Street with loud
       music playing, the passenger window shattered and Lewis slumped over in his seat. Bishop
       did not hear any gunshots. The group drove to Vista East Medical Center, where Lewis was
       pronounced dead. On cross-examination, Bishop testified that she never saw who was in the
       other car.
¶ 10       The State called several investigating officers and detectives from the Waukegan police
       department, who testified to the bullets and shell casings recovered at the scene, as well as
       to the ballistics evidence. The State also called a Lake County deputy coroner, who testified
       regarding the bullets recovered from Lewis’s body and the cause of death.
¶ 11       Detective Thomas testified to his interview with Sledge on October 22, 2007, as well as
       to Sledge’s unsuccessful attempt to record a conversation with the suspects in the
       investigation. Detective Thomas traveled to Milwaukee on October 27, 2007, but did not
       interview defendant. Detectives Reed and Holman interviewed defendant in Milwaukee.
       Detective Thomas then discussed interviewing defendant with Detective Cappelluti in
       Clarksdale on January 16, 2008. The video of the Clarksdale interview was played for the
       jury. On cross-examination, Detective Thomas denied having any conversations with
       defendant before the video started, and he denied being aware of any pre-video conversations
       between Detective Cappelluti and defendant. Prior to the Clarksdale interview, Detective
       Thomas knew that defendant had been interviewed in Milwaukee, and he also knew that the
       audio-recorded interview pertained to the events of October 18, 2007. Detective Thomas also
       knew that defendant had been uncooperative during the Milwaukee interview. When defense
       counsel attempted to ask whether, during the Milwaukee interview, defendant had denied
       being in Waukegan on October 18, 2007, the State objected on the basis that the court
       already had ruled the audio recording inadmissible, and the court sustained the objection.
¶ 12       Charles Smith testified that, on October 18, 2007, around 10:27 p.m., he left his house
       in Waukegan and went outside to his car, which was the tan, four-door Saturn subsequently
       recovered by Milwaukee police. As he was sitting in the car, smoking a cigarette and waiting
       for the car to warm up, someone tapped on the window. The individual pointed a black gun
       at him and told him to get out of the car. Smith exited the car, and the individual got in and
       drove away. Smith called the police. On cross-examination, Smith denied that he traded the
       car for drugs.


                                                  -4-
¶ 13       During a brief recess, defense counsel again asked the court to reconsider its ruling on
       the audio recording of the Milwaukee interview. Defense counsel asserted that defendant was
       withdrawing his alibi defense, so that he could not be offering the audio recording for the
       truth of the matter asserted (i.e., that defendant was not in Waukegan on October 18, 2007).
       Defense counsel further argued that the audio recording supported the defense’s theory that
       “something happened” in Clarksdale before the video camera was turned on, because the
       detectives knew that defendant had been belligerent, foul-mouthed, and uncooperative during
       the Milwaukee interview, yet the video of the Clarksdale interview began with the officers
       “simply walk[ing] into” the room with defendant in a “defeated posture.” Defendant
       contended that it was “a logical inference that these officers, knowing what they knew, might
       have acted differently than it appears that they did.” The court again ruled that the audio
       recording was inadmissible self-serving hearsay.
¶ 14       The State then called Sledge, who testified that he was incarcerated in the Lawrence
       Correctional Facility and that he had prior convictions of armed robbery, theft, forgery,
       unlawful possession of a controlled substance, and unlawful use of a weapon by a felon.
       During October 2007, Sledge was living with Emmanuel in North Chicago. Sledge admitted
       that he knew defendant, Harmon, and Green, but he denied that the three men came to his
       house around midnight on October 18, 2007. He also denied that defendant said to him,
       “ ‘Chill, Foe, we just got at the Moes,’ ” or that, when asked who they “got at,” defendant
       said “ ‘Keeko [(Williams)] and them.’ ” He further denied that defendant had asked him to
       hide a black 9-millimeter handgun that night. Sledge admitted that police had arranged his
       release from the Lake County jail on October 23, 2007, so that he could wear a wire and
       attempt to record a conversation with either defendant or Harmon. Sledge was then
       impeached with his written statement to police, dated October 23, 2007, in which he stated
       that defendant, Harmon, and Green came to his house, that defendant said to him, “ ‘Chill,
       Foe, we just got at the Moes,’ ” and that, when asked who they “got at,” defendant said
       “ ‘Keeko [(Williams)] and them.’ ” Sledge also reported in the statement that defendant had
       asked him to hide a black 9-millimeter handgun. Sledge explained that the written statement
       was a lie, that it “just came to [his] head,” and that he heard all of it “through the streets.” On
       cross-examination, Sledge admitted that he had two cases against him dismissed after he
       agreed to wear the wire and that he had had disagreements with defendant in the past.
¶ 15       Before the State called its next witness, defense counsel made an offer of proof with
       respect to the audio recording of defendant’s Milwaukee interview.
¶ 16       The State then called Detective Cesar Garcia, who testified that, on October 7, 2007, at
       2:52 a.m., he responded to a report of a large fight outside the IHOP on Belvidere Road in
       Waukegan. When he arrived, a large group of 20 or more individuals was fighting. When he
       exited his car, the group scattered, except for two individuals who remained fighting. One
       of those individuals was Green, who was arrested. On cross-examination, Detective Garcia
       testified that defendant’s name did not appear in the police report from the IHOP incident.
¶ 17       Due to scheduling problems, defendant then called Detective Cappelluti out of turn as
       a defense witness. Detective Cappelluti testified that he was one of the lead investigators into
       the shooting death of Lewis. He testified that, when he and Detective Thomas traveled to
       Clarksdale to interview defendant, he was aware that Waukegan detectives had interviewed

                                                  -5-
       defendant in Milwaukee. However, the interview had pertained only to the stolen Saturn, not
       to the homicide. During the drive to Mississippi, Detectives Cappelluti and Thomas did not
       discuss the Milwaukee interview. In fact, Detective Cappelluti had not listened to the
       Milwaukee interview. Upon further questioning, Detective Cappelluti testified that, during
       the drive to Mississippi, Detective Thomas told him that defendant had not allowed
       detectives to bring him back to Waukegan from Milwaukee for questioning.
¶ 18       Regarding the Clarksdale interview, Detective Cappelluti initially testified that he did not
       have any conversations with defendant before the video camera was turned on. Upon further
       questioning, he clarified that there were no earlier, unrecorded interviews with defendant, but
       that he did say “words” to defendant and defendant said “words” to him. Detective
       Cappelluti then admitted to discussing the facts of the case with defendant outside of the
       video, but said that the discussion lasted only “seconds.” Defendant also asked Detective
       Cappelluti for a cigarette while they were in the hallway before they entered the interview
       room. When asked why his police report stated that the video was set up at 6:15 p.m.,
       Detective Cappelluti explained that he mistakenly wrote down that time because he misheard
       himself saying on the video that the interview began at 6:58 p.m. He was impeached with his
       testimony from the hearing on defendant’s motion to suppress, during which the detective
       stated that he should have written that the video was set up at 7:15 p.m.
¶ 19       On cross-examination by the State, Detective Cappelluti testified that he did not discuss
       the homicide with defendant off camera. He further testified that he and Detective Thomas
       waited approximately one hour for defendant to be brought into the room after they finished
       interviewing Green. When the detectives saw that defendant was being transported down the
       hallway, Detective Cappelluti exited the room to use the restroom. He ran into defendant and
       the Clarksdale officers in the hallway, at which time defendant asked him for a cigarette.
       Defendant also told him that “he knew what this was all about and he was going to cooperate
       because he f***ed up, but he didn’t pull the trigger.” Detective Cappelluti stopped defendant
       and told him that the detectives wanted to speak with him on camera. The detective testified
       that he memorialized this hallway conversation in his police report. He further testified that,
       between the time he stated on the video that he was leaving to use the restroom, and the time
       he entered the room with defendant, approximately 50 seconds passed. It was during this 50
       seconds that the exchange with defendant took place in the hallway.
¶ 20       The State next called North Chicago police officer Micah Cress, who testified to his
       personal knowledge of gangs as a member of the gang investigation unit. Officer Cress
       testified that, in October 2007, Williams was a known member of the Black P Stone gang.
       At that time, defendant, Green, Harmon, and Emmanuel were known members of the Four
       Corner Hustlers gang. Since approximately 2004, there had been a war going on between the
       Black P Stones and the Four Corner Hustlers.
¶ 21       Milwaukee police officer Russell Ewert was next to testify. He testified that, on October
       26, 2007, around 7 p.m., he attempted to conduct a traffic stop of a tan Saturn with one
       headlight out. The Saturn drove off at a high rate of speed and, after a short chase, crashed.
       Two individuals exited the car and fled. Officer Ewert and his partner chased down the driver
       on foot. While the officers were attempting to place handcuffs on the driver, who was later
       identified as William Craigen, a group of 5 to 10 individuals approached them and began

                                                 -6-
       yelling. The officers arrested the two most boisterous individuals, who were later identified
       as defendant and Harmon. After Waukegan detectives interviewed defendant that night, he
       was released with a citation for disorderly conduct at around 3:39 a.m. on October 27, 2007.
¶ 22       The State next read a stipulation into the record. If called to testify as an expert in the
       forensic examination of latent fingerprints, Anthony Spadafora would have testified that he
       examined 24 latent fingerprints collected from the Saturn by the Waukegan police
       department. Eleven fingerprints were suitable for comparison. The fingerprints of Harmon’s
       right index finger and right middle finger matched the latent fingerprints discovered on the
       rear driver’s-side door. The sample known fingerprints of defendant and Green were in poor
       condition and, as a result, no comparison with the fingerprints obtained from the car was
       possible.
¶ 23       The State’s last witness was Corporal Joseph Wide of the Clarksdale, Mississippi, police
       department. Corporal Wide testified that he booked defendant and that defendant initially
       gave his name as Melvin Walker. On the day that Waukegan detectives arrived to interview
       defendant and Green, the police department was very busy. Another officer transported
       defendant and Green from the jail to the booking room, where they waited to be taken to the
       interview room. Green was interviewed first, and defendant was interviewed second. The
       Waukegan detectives were not able to walk freely around the police department, because the
       interior doors required a key card to open. However, the detectives were able to leave the
       interview room and go to the bathroom next to the interview room. The detectives were alone
       when they interviewed defendant and Green.
¶ 24       The State rested. Defendant’s only evidence was a stipulation that Clarksdale police
       officers picked up defendant and Green from the Coahoma County jail at 3:57 p.m. on
       January 16, 2007, transported them to the Clarksdale police department, then picked them
       back up from the police department at 9:07 p.m. that evening. The defense rested.
¶ 25       In rebuttal, the State read a stipulation that, if called to testify, Detective Thomas would
       have testified that the interview of Green began at approximately 5:20 p.m. and that
       Clarksdale police officers picked up Green from the interview room at 6:05 p.m.
¶ 26       During closing argument, defense counsel urged the jury to believe that the video-
       recorded interview was staged and untrue. Counsel argued that it was unbelievable that,
       knowing that defendant had been uncooperative in Milwaukee, Detectives Thomas and
       Cappelluti went to Clarksdale and “just walked in and turned on the video camera,
       introduced themselves, and in 20 minutes had everything they needed.” He urged the jury to
       infer that “something happened before that video camera was turned on.”
¶ 27       The jury returned a verdict finding defendant guilty of first-degree murder. Defendant
       filed a posttrial motion in which he again raised the issue of the admissibility of the audio
       recording of the Milwaukee interview. The trial court denied the motion, and, following
       sentencing, defendant timely appealed.

¶ 28                                       ANALYSIS
¶ 29       Defendant argues that his conviction should be reversed because (1) the evidence was
       insufficient to prove him guilty beyond a reasonable doubt of first-degree murder under a

                                                 -7-
       theory of accountability and (2) the trial court erred in not allowing him to introduce pursuant
       to Illinois Rule of Evidence 106 the audio recording of his Milwaukee interview.

¶ 30                                Sufficiency of the Evidence
¶ 31        Defendant argues that the evidence was insufficient because the State offered no evidence
       that defendant shared Harmon’s intent to shoot Lewis or that there was a common criminal
       design among defendant, Green, Harmon, and Emmanuel. Defendant admits that he drove
       the Saturn, made the U-turn, was aware of the presence of the gun, and fled following the
       shooting, but argues that this was insufficient because he did not intend to aid the
       commission of a crime. Defendant asserts that “at most the evidence showed that [he] drove
       his car next to Williams’s.” He further contends that “[t]here was no evidence that anyone
       in [defendant’s] car proclaimed an intent to shoot at the other car, that [defendant’s] actions
       were designed to facilitate the shooting, or that [defendant] knew what Harmon’s intent was
       prior to the shooting.”
¶ 32        When presented with a challenge to the sufficiency of the evidence, it is not the function
       of the reviewing court to retry the defendant. People v. Collins, 106 Ill. 2d 237, 261 (1985).
       Rather, “ ‘the relevant question is whether, after viewing the evidence in the light most
       favorable to the prosecution, any rational trier of fact could have found the essential elements
       of the crime beyond a reasonable doubt.’ ” (Emphasis in original.) Collins, 106 Ill. 2d at 261
       (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). The reviewing court should not
       substitute its judgment for that of the trier of fact, who is responsible for weighing the
       evidence, assessing the credibility of witnesses, resolving conflicts in the evidence, and
       drawing reasonable inferences and conclusions from the evidence. People v. Sutherland, 223
Ill. 2d 187, 242 (2006). However, a reviewing court must set aside a defendant’s conviction
       if a careful review of the evidence reveals that it was so unreasonable, improbable, or
       unsatisfactory as to create a reasonable doubt of the defendant’s guilt. People v. Evans, 209
Ill. 2d 194, 209 (2004).
¶ 33        A person is legally accountable for another’s criminal conduct when “[e]ither before or
       during the commission of an offense, and with the intent to promote or facilitate such
       commission, he solicits, aids, abets, agrees, or attempts to aid, such other person in the
       planning or commission of the offense.” 720 ILCS 5/5-2(c) (West 2006). “To prove that the
       defendant possessed the intent to promote or facilitate the crime, the State must present
       evidence which establishes beyond a reasonable doubt that either: (1) the defendant shared
       the criminal intent of the principal, or (2) there was a common criminal design.” People v.
       Perez, 189 Ill. 2d 254, 266 (2000). Words of agreement are not necessary to establish a
       common criminal design or purpose. People v. Taylor, 164 Ill. 2d 131, 141 (1995). Rather,
       knowledge of and participation in the criminal scheme are sufficient. Perez, 189 Ill. 2d at
       267. Evidence that a defendant was present during the commission of the offense, that he
       maintained a close affiliation with his companions after the crime, that he failed to report the
       crime, and that he fled the scene is relevant to determining accountability. Taylor, 164 Ill.
2d at 141. Where a common criminal design or purpose is established, any acts in furtherance
       of the common design are considered to be acts of all parties to the design and “all are


                                                 -8-
       equally responsible for the consequences of the further acts.” Perez, 189 Ill. 2d at 267.
       However, mere presence at the scene of a crime and knowledge that a crime is being
       committed are insufficient to establish accountability. Taylor, 164 Ill. 2d at 140.
¶ 34       Defendant’s discussion of the evidence on appeal is selective. Although defendant
       characterizes his conduct as innocent–by asserting that “at most the evidence showed that
       [he] drove his car next to Williams’s”–he ignores that he told the Waukegan detectives
       during the Clarksdale interview that Williams, not Lewis, was the intended target of the
       shooting. Defendant further informed the detectives that the motive for attempting to shoot
       Williams was a fight outside an IHOP during which he and two other individuals were
       outnumbered by members of the Black P Stone gang. The State offered testimony from
       Detective Garcia that corroborated defendant’s IHOP story. Although defendant was not
       named in Detective Garcia’s police report, most of the fight’s participants fled the scene, and
       one of the two individuals arrested following the fight was Green, who also participated in
       the shooting of Lewis. The State also presented evidence of an ongoing rivalry between the
       Black P Stone gang, of which Williams was a known member, and the Four Corner Hustlers
       gang, of which defendant admitted to being a member since age 14, which further
       corroborated defendant’s video-recorded statement.
¶ 35       Defendant also ignores that he was arrested in Milwaukee in the presence of the Saturn
       that was used in the shooting. Further, the State presented evidence that Harmon’s
       fingerprints were recovered from the rear driver’s-side door of the Saturn, which, according
       to defendant’s confession, was the position from which Harmon fired the gun into the
       Cadillac. Defendant also ignores that he told the detectives that after the shooting he fled to
       Milwaukee and, subsequently, to Mississippi.
¶ 36       In sum, there was substantial evidence that defendant had knowledge of a common
       criminal design to retaliate against a rival gang member. There also was evidence that
       defendant intended to facilitate the scheme when he made the U-turn, pulled alongside the
       Cadillac, and maintained speed while Harmon fired the gun, which Green had removed from
       a compartment of the Saturn and handed to Harmon. Viewing the evidence in the light most
       favorable to the State, a rational trier of fact could have found the essential elements of the
       crime beyond a reasonable doubt.
¶ 37       Defendant’s reliance on People v. Estrada, 243 Ill. App. 3d 177 (1993), and People v.
       Washington, 375 Ill. App. 3d 1012 (2007), is misplaced. In Estrada, the defendant’s
       conviction of first-degree murder under a theory of accountability was reversed where the
       evidence established that he had exited a car and brandished a tire iron before a codefendant
       fired shots from within the car, killing the victim. Estrada, 243 Ill. App. 3d at 185. The court
       reasoned that the defendant’s act of exiting the car negated any inference that he was part of
       a common design or plan to shoot the victim. Estrada, 243 Ill. App. 3d at 185. In
       Washington, a defendant’s conviction of attempted first-degree murder was reversed where
       the evidence against him consisted of testimony from alleged coconspirators that conflicted
       on critical points. Washington, 375 Ill. App. 3d at 1029. At trial, the State had argued that
       the defendant either fired the gun himself or drove the van from which the gun was fired.
       Washington, 375 Ill. App. 3d at 1024. On appeal, however, the court reasoned that there was
       no evidence regarding who shot the gun or who drove the van, other than the inconsistent and

                                                 -9-
       contradictory testimony of the defendant’s three alleged accomplices. Washington, 375 Ill.
       App. 3d at 1025-29. With one justice dissenting, the court concluded that “there was no
       remotely consistent account of the events *** or [the] defendant’s role in them.” Washington,
375 Ill. App. 3d at 1029.
¶ 38        Here, unlike the defendant in Estrada, defendant did not act in a manner that negated any
       inference that he was part of a common criminal design or plan. To the contrary, defendant
       acted in a way that supported the inference that he was part of a common criminal design to
       fire shots into the Cadillac. Defendant made a U-turn after spotting Williams’s Cadillac and,
       as Green handed a gun to Harmon, defendant pulled alongside the Cadillac and maintained
       speed as Harmon fired the gun. Nor does this case resemble the facts of Washington, in
       which the primary evidence was the conflicting, inconsistent, and uncorroborated testimony
       of three alleged accomplices. Here, the critical evidence was defendant’s own confession,
       which the State corroborated in key respects.

¶ 39                            Admissibility of Milwaukee Interview
¶ 40       Defendant’s second contention on appeal is that the trial court abused its discretion in not
       admitting, pursuant to Illinois Rule of Evidence 106, the audio recording of his October 27,
       2007, interview with Waukegan detectives in Milwaukee. Defendant argues that his
       confrontational and defiant tone during the Milwaukee interview contrasted significantly
       with his defeated tone during his video-recorded Clarksdale interview. Defendant contends
       that, if admitted, the Milwaukee interview would have provided context to the Clarksdale
       interview and shown the states of mind of the Waukegan detectives during the Clarksdale
       interview.
¶ 41       We review evidentiary rulings for an abuse of discretion. People v. Garcia-Cordova,
       2011 IL App (2d) 070550-B, ¶ 82. A trial court abuses its discretion where its decision is
       arbitrary, fanciful, or unreasonable, or where no reasonable person would take the trial
       court’s view. Garcia-Cordova, 2011 IL App (2d) 070550-B, ¶ 82. To the extent that we must
       resolve the proper interpretation of Illinois Rule of Evidence 106, which involves a question
       of law, our review is de novo. Lambert v. Coonrod, 2012 IL App (4th) 110518, ¶ 18.
¶ 42       On September 27, 2010, the Illinois Supreme Court adopted the Illinois Rules of
       Evidence, which became effective January 1, 2011. The Special Supreme Court Committee
       on Illinois Evidence (Committee), which drafted the rules, “incorporated into the Illinois
       Rules of Evidence the current law of evidence in Illinois whenever the Illinois Supreme
       Court or the Illinois Appellate Court had clearly spoken on a principle of evidentiary law
       within the last 50 or so years.” Ill. R. Evid., Committee Commentary (adopted Sept. 27,
       2010). Illinois Rule of Evidence 106 provides, “When a writing or recorded statement or part
       thereof is introduced by a party, an adverse party may require the introduction at that time
       of any other part or any other writing or recorded statement which ought in fairness to be
       considered contemporaneously with it.” Ill. R. Evid. 106 (eff. Jan. 1, 2011). The rule
       codified, at least in part, the common-law “completeness doctrine,” which provides that “ ‘if
       one party introduces part of an utterance or writing the opposing party may introduce the
       remainder or so much thereof as is required to place that part originally offered in proper


                                                -10-
       context so that a correct and true meaning is conveyed to the jury.’ ” People v. Williams, 109
Ill. 2d 327, 334 (1985) (quoting Lawson v. G.D. Searle & Co., 64 Ill. 2d 543, 556 (1976)).
       The rule did not codify the common-law doctrine in its entirety, because the common-law
       doctrine applies to oral statements as well as to writings and recorded statements (see, e.g.,
       People v. Nolan, 291 Ill. App. 3d 879, 885 (1997)), while Rule 106 applies only to writings
       and recorded statements (Ill. R. Evid. 106 (eff. Jan. 1, 2011)). Furthermore, many courts
       apply the common-law completeness doctrine to permit an opposing party to question a
       witness on cross-examination about the remainder of a writing or oral statement (see, e.g.,
       Nolan, 291 Ill. App. 3d at 885), while Rule 106 permits an opposing party to “require the
       introduction at that time of any other part or any other writing or recorded statement which
       ought in fairness to be considered contemporaneously with it” (emphases added) (Ill. R.
       Evid. 106 (eff. Jan. 1, 2011)).
¶ 43        Rule 106 also varies from the common-law completeness doctrine in that it was 1 of 14
       rules in which the Committee incorporated “uncontroversial developments with respect to
       the law of evidence as reflected in the Federal Rules of Evidence and the 44 surveyed
       jurisdictions.” Ill. R. Evid., Committee Commentary (adopted Sept. 27, 2010). The
       Committee explained the modernization of the rule as follows: “Prior Illinois law appears
       to have limited the concept of completeness to other parts of the same writing or recording
       or an addendum thereto. The ‘ought in fairness’ requirement allows admissibility of
       statements made under separate circumstances.” Ill. R. Evid., Committee Commentary
       (adopted Sept. 27, 2010). In People v. Brown, 249 Ill. App. 3d 986 (1993), for example,
       which was decided prior to the adoption of the Illinois Rules of Evidence, the court held that
       the completeness doctrine did not permit admission of a defendant’s oral statement to a
       sergeant and a detective that was made one hour before a second oral statement to the same
       detective and an assistant State’s Attorney. Brown, 362 Ill. App. 3d at 991. The court
       reasoned that the completeness doctrine applied only “to what was said on the same subject
       at the same time.” (Internal quotation marks omitted.) Brown, 362 Ill. App. 3d at 990. By
       contrast, Rule 106 allows admission of writings or recorded statements that were not made
       at the same time as the admitted evidence. Ill. R. Evid. 106 (eff. Jan. 1, 2011).
¶ 44        Before reaching the merits of defendant’s argument, we address his argument concerning
       the proper interpretation of Illinois Rule of Evidence 106. Defendant contends that, because
       the rule is nearly identical to Federal Rule of Evidence 106,1 we should look to federal case
       law to guide our interpretation of the new rule. In particular, defendant urges us to adopt the
       test used in the Seventh Circuit to determine whether evidence is admissible under the
       federal rule. Under that test, the writing or recorded statement must be relevant, and the
       writing or recorded statement must (a) explain the admitted evidence, (b) place the admitted
       evidence in context, (c) avoid misleading the trier of fact, and (d) ensure a fair and impartial
       understanding of all of the evidence. United States v. Velasco, 953 F.2d 1467, 1475 (7th Cir.
       1992). While we agree with defendant that looking to federal case law as persuasive authority

               1
                Federal Rule of Evidence 106 allows introduction of “any other part–or any other writing
       or recorded statement–that in fairness ought to be considered at the same time” as a writing or
       recorded statement introduced into evidence. Fed. R. Evid. 106.

                                                 -11-
       when interpreting an Illinois rule of evidence may be appropriate in certain circumstances
       (see Citibank, N.A. v. McGladrey & Pullen, LLP, 2011 IL App (1st) 102427, ¶ 21), doing so
       is unnecessary in this case.
¶ 45        Although Illinois Rule of Evidence 106 differs from the common-law completeness
       doctrine in the respects noted above, there is no indication that the rule altered the other
       requirements for admissibility under the completeness doctrine, which are well developed
       in Illinois case law. Specifically, under the common-law completeness doctrine in Illinois,
       the remainder of a writing, recording, or oral statement is admissible if necessary to prevent
       the trier of fact from being misled (People v. Caffey, 205 Ill. 2d 52, 90-91 (2001)), to place
       the admitted portion “in proper context so that a correct and true meaning is conveyed to the
       jury” (Lawson, 64 Ill. 2d at 556), or “to shed light on the meaning of the evidence already
       received” (People v. Patterson, 154 Ill. 2d 414, 453 (1992)). Put another way, “ ‘[a]
       defendant has no right to introduce portions of a statement which are not necessary to enable
       the jury to properly evaluate the portions introduced by the State.’ ” Caffey, 205 Ill. 2d at 91
       (quoting People v. Olinger, 112 Ill. 2d 324, 338 (1986)). These requirements for
       admissibility under the common-law completeness doctrine are easily applied to writings or
       recorded statements sought to be admitted under Illinois Rule of Evidence 106, which
       renders looking to federal case law unnecessary.2
¶ 46        Turning to the merits of defendant’s argument, we disagree with his assertion that playing
       the audio recording of his Milwaukee interview for the jury somehow would have placed his
       Clarksdale interview in context or assisted the jury in understanding it. During his
       Milwaukee interview, defendant denied having knowledge of the stolen Saturn or being in
       Waukegan on October 18, 2007. During his Clarksdale interview, which was nearly three
       months later, defendant told Detectives Thomas and Cappelluti that he traded drugs for the
       Saturn and that he participated in the shooting of Lewis in Waukegan on October 18, 2007.
       The former interview did not shed light on the latter interview or place it in context–it merely
       contradicted it. Consequently, the recording of the Milwaukee interview was not admissible
       under Illinois Rule of Evidence 106. See People v. Pietryzk, 153 Ill. App. 3d 428, 438-39
       (1987) (statements were inadmissible under completeness doctrine where they did not
       explain or qualify admitted statements but merely contradicted them). Again, under the
       common-law completeness doctrine, the remainder of a writing, recording, or oral statement
       is admissible only if required to prevent the jury from being misled, to place the admitted
       portion in context so that a true meaning is conveyed, or to shed light on the meaning of the
       admitted portion, and the same holds true for admissibility of a writing or recorded statement
       under Illinois Rule of Evidence 106. Simply because a writing or recorded statement is
       related to an admitted writing or recorded statement, or pertains to the same subject matter,
       does not mean that it satisfies the requirements for admissibility under Rule 106.
¶ 47        Defendant’s contention that the audio recording should have been admitted to show the


               2
                As a practical matter, the requirements for admission under the common-law completeness
       doctrine in Illinois do not differ significantly from the factors in the Seventh Circuit’s test, and our
       result would not be different were we to apply the federal test.

                                                    -12-
       contrast between his confrontational and defiant tone during the Milwaukee interview and
       his defeated tone during the Clarksdale interview misses the mark. According to defendant,
       his confrontational and defiant tone during the Milwaukee interview placed the Clarksdale
       interview in context because it would have allowed the jury to infer from his defeated tone
       in Clarksdale that his statements were not voluntary. This inference is too tenuous and
       speculative to satisfy the requirements for admissibility under Rule 106. The Clarksdale
       interview was played in full for the jury, and we cannot say that defendant’s calm and candid
       statements on the video were misleading, taken out of context, or misunderstood simply
       because defendant previously had energetically denied being in Waukegan on the night of
       the shooting. Defendant’s purported confrontational and defiant tone during the Milwaukee
       interview would not in any way have prevented the jury from being misled, provided context,
       or assisted the jury in understanding his Clarksdale interview.
¶ 48       Furthermore, defendant’s argument regarding his tone during the Milwaukee interview
       reveals a misunderstanding about the purpose of Rule 106. The rule is not a means to admit
       evidence that aids a defendant in proving his or her theory of the case. For example, here,
       defendant maintains that his contrasting tones during the two interviews would have tended
       to prove that his statements in Clarksdale were not voluntary. Rather, the purpose of Rule
       106 is to correct the misleading nature of a writing or recorded statement or a portion thereof
       that has been taken out of context or is difficult to understand on its own. Where, as here, a
       defendant has not shown that the admitted writing or recorded statement, standing alone, is
       misleading, Rule 106 does not provide an avenue for admitting another writing or recorded
       statement.
¶ 49       Similarly unavailing is defendant’s argument that admission of the Milwaukee interview
       would have put the “techniques and mind set” of Detectives Thomas and Cappelluti before
       the jury. Like defendant’s argument regarding his confrontational and defiant tone,
       defendant’s argument regarding the “techniques and mind set” of the Waukegan detectives
       is far too tenuous and speculative to satisfy the requirements for admissibility under Rule
       106. Although both detectives testified that they were aware, at least to some degree, that
       defendant had been uncooperative during the Milwaukee interview,3 the detectives appear
       on the video of the Clarksdale interview calmly asking defendant a series of questions, which
       defendant calmly answers. Moreover, the only evidence of an off-camera discussion was
       Detective Cappelluti’s testimony concerning his brief encounter with defendant in the
       hallway outside the interview room, during the 50 seconds after Detective Cappelluti left to
       use the restroom. Based on this evidence, we cannot say that the audio recording of the
       Milwaukee interview would have shown the detectives’ “techniques and mind set” in any
       meaningful way, or in any way that was necessary to prevent the jury from being misled, to
       provide context, or to assist the jury in understanding the videotaped Clarksdale interview.


               3
                Detective Thomas testified that he knew that defendant had been uncooperative during his
       Milwaukee interview. Detective Cappelluti testified that he had not listened to the audio recording
       of the Milwaukee interview prior to interviewing defendant in Clarksdale; however, upon further
       questioning, he testified that he knew that defendant had not allowed Waukegan detectives to bring
       him from Milwaukee to Waukegan for questioning.

                                                  -13-
       Any techniques the detectives used to obtain defendant’s statement were on full display for
       the jury.
¶ 50       Defendant’s reliance on United States v. Haddad, 10 F.3d 1252 (7th Cir. 1993), is
       misplaced. In Haddad, which involved Federal Rule of Evidence 106, the Seventh Circuit
       determined that the trial court erred (although the error was harmless) when it admitted the
       inculpatory portion of the defendant’s statement to police without allowing the defendant to
       admit the exculpatory portion of the same statement. Haddad, 10 F.3d at 1259. The
       defendant was charged with knowing possession of a semiautomatic handgun, having
       previously been convicted of a crime punishable by imprisonment for a term exceeding one
       year. Haddad, 10 F.3d at 1254. At trial, the government introduced the defendant’s
       admission to police that he was aware of the bag of marijuana found six inches from the
       handgun at issue. Haddad, 10 F.3d at 1258-59. The trial court did not permit the defendant
       to introduce the remainder of his statement, in which he told officers that he had no
       knowledge of the gun. Haddad, 10 F.3d at 1258. On appeal, the Seventh Circuit reasoned
       that admission of the inculpatory portion of the defendant’s statement, without also admitting
       the exculpatory potion, might have misled the trier of fact because it suggested that the
       defendant also knew of the gun. Haddad, 10 F.3d at 1259.
¶ 51       Here, the Clarksdale interview bears no similarity to the inculpatory statement introduced
       by the government in Haddad. The Clarksdale interview, taken alone, did not mislead the
       jury into inferring that defendant had inculpated himself when in fact he had not. Nor was
       the Clarksdale interview incomplete or taken out of context. Again, the Milwaukee interview
       merely contradicted the Clarksdale interview; it did not contain any statements necessary to
       prevent the jury from being misled, to place the Clarksdale interview in context so that its
       true meaning was conveyed, or to shed light on its meaning.
¶ 52       In sum, the trial court did not abuse its discretion in excluding the audio recording of
       defendant’s Milwaukee interview.

¶ 53                                   CONCLUSION
¶ 54      For the foregoing reasons, we affirm the judgment of the circuit court of Lake County.

¶ 55      Affirmed.




                                               -14-